Citation Nr: 1548518	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-26 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for nuclear sclerotic as secondary to his service connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the Veteran filed a claim seeking service connection for PTSD specifically.  A separate claim for service connection for depression was denied in a September 2014 RO rating decision that the Veteran did not appeal; thus, that matter is not included in the instant claim.  In view of this, the Veteran's current claim is classified as service connection for PTSD.  See Clemons, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for an acquired psychiatric disorder in the July 2002 rating decision when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.  

2.  The Veteran does not have a current diagnosis of PTSD, nor has he at any time during the claim and appeal period. 

3.  The Veteran's currently diagnosed nuclear sclerotic cataracts are not related to his military service and are not due to or aggravated by his service-connected diabetes mellitus, type II


CONCLUSIONS OF LAW

1.  Evidence received since the July 2002 rating decision in relation to the Veteran's claim for entitlement to service connection for glaucoma is not new and material, and, therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).	

2.  Service connection for PTSD is not warranted.  38 U.S.C.A. § 1110, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for the Veteran's nuclear sclerotic cataracts is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Several letters from June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The Board notes that, in May 2010, the Veteran specifically requested review of VA treatment records between 1973 and 1977 in regard to his claim for PTSD.  However, the RO obtained all available treatment records from the identified facility for that period, and there is no indication of mental health care treatment.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

Additionally, during the appeal period, the Veteran was afforded a PTSD examination in July 2011 and a VA medical opinion addressing cataracts in August 2011.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Entitlement to service connection for glaucoma was originally denied in July 2002.  Evidence at the time of the July 2002 rating decisions included the Veteran's service treatment records (STRs), VA treatment records through February 2002 and a May 2002 VA examination with a June 2002 VA nexus opinion.  The RO found that the evidence did not show that the Veteran's primary open-angle glaucoma was secondary to his service connected diabetes mellitus type II disability.  The Veteran did not appeal the denial and the decision became final. 

The Veteran filed a new claim of service connection for glaucoma in May 2010.  Pertinent evidence received since the July 2002 rating decision consisted of private eye treatment records from 2002 to 2009, VA treatment records through June 2014 indicating ongoing treatment for glaucoma, an internet research article explaining types of cataracts and Veteran's claim on a direct basis.  The medical treatment records document a current diagnosis of open-angle glaucoma and ongoing eye treatment and the Veteran's claim on a direct basis.  Despite the evidence added to the claims file since 2002, nothing therein shows or implies that the Veteran has glaucoma that is attributable to an event, injury or disease during service or as secondary to diabetes mellitus type II.  The Board finds the new evidence does not raise a reasonable possibility of substantiating the claim of service connection for glaucoma and does not related to an unestablished fact necessary to substantiate the claim, such as a link between the condition and service or a service-connected disability.  Rather, it is cumulative and redundant of the evidence previously of record.  There is no other evidence upon which to reopen the Veteran's claims.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims of service connection for glaucoma, the benefit-of-the-doubt doctrine is not applicable.   See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing that glaucoma is due to service or a service-connected disability, the claim for service connection for glaucoma cannot be reopened.  See 38 C.F.R. § 3.156(a).

General legal criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran's claims of entitlement to service connection for PTSD and cataracts are not included on the list of chronic diseases under 38 C.F.R. § 3.309.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

PTSD

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

The Veteran contends entitlement to PTSD.  He has described stressor events as being exposed enemy fire (rockets, mortars and sniper) and seeing another soldier killed by friendly fire, while in Vietnam.  See e.g., statement in support of claim for service connection for post-traumatic stress disorder received May 12, 2010.  

Despite the Veteran's reported stressors, the Board observes that the Veteran does not have a current PTSD disability and is not eligible for service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection may not be granted where there is no present disability shown).

The Board has reviewed VA and private treatment records and they are absent a diagnosis of PTSD.  

The July 2011 VA examiner stated that after a 60 minute clinical interview, mental status examination and a review of available medical records, the Veteran did not meet the DSM-IV criteria for PTSD.  The VA examiner essentially stated that despite the fact that the Veteran endorsed some symptoms consistent with PTSD; he did not endorse enough symptoms to reach a clinically significant level.  Notably, the Veteran did not have an Axis I or II diagnosis of any psychiatric condition.  The Board notes that this conclusion is consistent with negative PTSD screenings in March 2007 and November 2012.

The Veteran is competent to report symptoms of a mental health disorder but not to diagnose such a disorder as this requires specialized knowledge, training, and application of psychological tests.  The Veteran endorsed symptoms such as detachment, estrangement, increased arousal, and irritability or outbursts of anger and hypervigilance.  Although the Board finds the Veteran credible in some regards, the accuracy of the Veteran's reports of symptoms is better assessed by a medical professional, here the VA examiner.

Regardless of whether the VA has verified the Veteran's alleged stressor events service connection may not be granted where there is no current disability.  Therefore, discussion of the two other elements of service connection is moot.  See Brammer, 3 Vet. App. 225.  

Based on the preponderance of the evidence, the Veteran does not have a current PTSD disability, service connection is not warranted, and the benefit of the doubt is inapplicable.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, supra.

Cataracts

The Veteran alleges entitlement to service connection for cataracts as secondary to his service connected diabetes mellitus type II.  

The evidence of record demonstrates the Veteran has a current diagnosis of nuclear sclerotic cataracts.  See e.g., VA treatment record dated June 10, 2010 noting "NSC-not significant."  

The Veteran is currently service connected for diabetes mellitus type II.  Therefore, the remaining question is whether there is a nexus between the service-connected disease or injury and the current disability.  

An August 2011 VA examiner provided a negative nexus opinion regarding whether the Veteran's eye condition was secondary to his diabetes mellitus type II.  The VA examiner stated it was less likely than not that the Veteran's minimal nuclear sclerotic cataracts had been caused by, or permanently aggravated by the Veteran's diabetes mellitus type II.  This condition was caused by the hardening and yellowing of the lens over time and was therefore due to the progression of normal aging.  

The Board finds the 2011 VA opinion to be highly probative, as it was based on a thorough review of the Veteran's medical records and cites to relevant medical principles.  

VA treatment records are absent a medical link between the Veteran's cataracts, diabetes mellitus and/or service.  

The Veteran submitted an internet article explaining different types of cataracts including nuclear sclerotic, cortical and posterior subcapsular (www.visionaware.org).  Posterior subcapsular cataracts were noted to have some relationship to diabetes; however, there is no indication the Veteran has this type of cataract.  As such, the internet article does not weigh in favor of the Veteran's claim.  

The Board has considered the lay statements of the Veteran asserting his diabetes mellitus type II caused his current eye condition.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, a relationship between diabetes mellitus and his cataract condition is outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Based on the 2010 VA examination, VA treatment records and lay statements from the Veteran, entitlement to service connection on a secondary basis is not warranted.

Although it does not appear the Veteran is asserting (nor does the evidence of record show) that his currently diagnosed cataracts condition is directly related to service, the Board observes that service treatment records are silent as to any complaints, treatment, or diagnoses of any cataracts condition in service.   As noted above, the 2010 VA opinion clearly stated that the cataracts condition was caused by the hardening and yellowing of the lens over time and was due to the progression of normal aging.  Significantly, it was not until 2006, over three decades after the Veteran's discharge from service that he initially complained of, and sought treatment for, symptoms associated with cataracts.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (noting that that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for cataracts must be denied.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 1110, 1111, 5107(b); Gilbert v. Derwinski, supra.










(CONTINUED ON THE NEXT PAGE)
ORDER

New and material evidence to reopen the claim for entitlement to service connection for glaucoma has not been received; the application to reopen is denied.  

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for cataracts is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


